Case 1:17-cv-01030-PGG-DCF Document 165 Filed 07/11/19 Page 1 of 4
Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 1 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STARR SURPLUS LINES INSURANCE
COMPANY and HOUSTON CASUALTY
COMPANY,

Plaintiffs, CIVIL ACTION NO. 1:17-CV-1030-PGG
- against -

CRF FROZEN FOODS, LLC,
Defendant.

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

Plaintiffs Starr Surplus Lines Insurance Company and Houston Casualty Company and
Defendant CRF Frozen Foods, LLC (collectively, the “Parties”, through their undersigned
counsel, hereby stipulate that this action shall be and hereby is dismissed in its entirety, with
prejudice, pursuant to Fed. R. Civ. P. 41(a)(I)(A)Gi). Each party shall bear its own costs and

fees in this action.

9342903 v1

 
Case 1:17-cv-01030-PGG-DCF Document 165 Filed 07/11/19 Page 2 of 4
Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 2 of 4

Plaintiff,

STARR SURPLUS LINES
INSURANCE CO. ,

By its Attorneys,

S/ Robert A. Kole

Robert A. Kole (admitted pre hac vice)
CHOATE, HALL & STEWART LLP
Two International Place

Boston, MA 02110

Tel: (617) 248-5000

Fax: (617) 248-4000
rkole@choate.com

Brent Reitter (BR0639)

HINSHAW & CULBERTSON LLP
800 3 Avenue

New York, NY 10022

(212) 471-6200
breitter@hinshawlaw.com

Plaintiff,
HOUSTON CASUALTY COMPANY,
By its Attorneys,

S/ Diane McMonagle

Jeffrey S, Weinstein

Diana E. McMonagle

MOUND COTTON WOLLAN &
GREENGRASS LLP

One New York Plaza

New York, NY 10004

Tel: (212) 804-4200

Fax: (866) 947-0883

Email: jweinstein@moundcotton.com
Email: dmemonagle@moundcotton.com

Dated: July 9, 2019

9342903 vl

Defendant,
CRE FROZEN FOODS, LLC
By its Attorneys,

S/ Steven J. Pudell

Steven J. Pudell

Christina Yousef

ANDERSON KILL P.C.

One Gateway Center, Suite [510
Newark, New Jersey 07102

Tel: (973) 642-5858

Fax: (973) 621-6361

E-mail: spudell@andersonkill.com
E-mail: cyousef@andersonkill.com

Mark R. Hanson (admitted pro hac vice)
NILLES LAWYERS

201 N. 5" Street — 18" Floor

P.O, Box 2626

Fargo, ND 58102

Tel: (701) 237-5544

Fax: (701) 280-0762
mhanson@niileslaw.com

 

 
Case 1:17-cv-01030-PGG-DCF Document 165 Filed 07/11/19 Page 3 of 4
Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 3 of 4

I, Robert A. Kole counsel for Starr Surplus Lines Insurance Co., hereby certify that
Diane McMonagle counsel for Houston Casualty Company, and Steven J. Pudell counsel for
CRF Frozen Foods LLC, have agreed to the form and substance of this Joint Stipulation of
Dismissal with Prejudice, and that Attorneys McMonagle and Pudell, via e-mail, have authorized

me to submit this document electronically on their behalf.

S/ Robert A. Kole
Robert A. Kole

 

9342903v1

 
Case 1:17-cv-01030-PGG-DCF Document 165 Filed 07/11/19 Page 4 of 4
Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 4 of 4

Pursuant to the stipulation of the parties,

IT IS SO ORDERED. pds
i
DATED this {! (ho 0 2019,

Paul G. Gardephe
United States District Judge

 

 

 

9342903v1

 
